DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Consider claim 1 directed to a method of determining a respective preferred installation height above ground level for each of a plurality of locations for a subscriber module for receiving a radio link from an access point in a wireless network, the access point having a given height above ground level and a specified location, and the subscriber module being situated within a given geographical area including the location of the access point, the method comprising: accessing an elevation data file for the given geographical area; processing the elevation data file to generate a preferred 
Claim 1 is considered a process and fall under one of the four categories of statutory subject matter. However, claim 1 is directed to an abstract idea, specifically to a mental process, i.e. a process that can be performed in the human mind, or by a human using a pen and paper, therefore, claim 1 is directed to a judicial exception without reciting additional elements that integrate the judicial exception into a practical application. Therefore, claim 1 does not recite additional elements that amount to significantly more than the judicial exception and is not eligible subject matter under 35 USC 101.
Note the accessing of a data file is nothing more than pre-solution data gathering. See MPEP 2106.05(g).  The other two steps of processing elevation data file and processing the required height data appear to be the steps that can be done in the mind as with pencil and paper.  See MPEP 2106.04(a)(2)(III)(B). The additional elements of a subscriber module for receiving a radio link and an access point in a wireless network are merely elements required in the technology of wireless communication network systems that need to be collocated appropriately in order to operate as intended. There is nothing as claimed that would suggest the abstract idea improves the functioning of the wireless communication system in any way that integrates the abstract idea into a practical application. See MPEP 2106.04(d)(1).  This is nothing more than mere instructions to apply the judicial exception to a wireless 
In claim 11, one or more processors are configured to performs the steps of the method of claim 1, that is using a generic computer to automate a manual process without showing an improvement in computer-functionality. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f).
Claim 15 is directed to method of determining preferred locations for an access point for receiving a radio link from a plurality of subscriber modules in a wireless network, the subscriber modules and the access point being situated within a given geographical area, the method comprising: accessing elevation data for the given geographical area; accessing location and height data for each subscriber module; for each subscriber module, processing at least the elevation data and the location and height data to generate a wireless visibility data file indicating the wireless visibility of the subscriber module by an access point having a given height above ground level at each of a plurality of locations; and processing the wireless visibility data file to provide output data indicating numbers of wirelessly visible subscriber modules as a function of location of the access point.
Claim 15 is considered a process and fall under one of the four categories of statutory subject matter. However, claim 15 is directed to an abstract idea, specifically to a mental process, i.e. a process that can be performed in the human mind, or by a 
Note the accessing of elevation and location data is nothing more than pre-solution data gathering. See MPEP 2106.05(g).  The other two steps of processing elevation y location data to generate a wireless visibility data file and processing the wireless visibility data file appear to be steps that can be done in the mind as with pencil and paper.  See MPEP 2106.04(a)(2)(III)(B). The additional elements of an access point for receiving a radio link  and a plurality of subscriber modules and in a wireless network are merely elements required in the technology of wireless communication network systems that need to be collocated appropriately in order to operate as intended. There is nothing as claimed that would suggest the abstract idea improves the functioning of the wireless communication system in any way that integrates the abstract idea into a practical application. See MPEP 2106.04(d)(1).  This is nothing more than mere instructions to apply the judicial exception to a wireless communication system and thus fails to amount to anything significantly more than the judicial exception. See MPEP 2106.05(II) and MPEP 2106.05(f).

Claims 2-5, 8, 12, and 16-18 are nothing more than mere instructions to apply the judicial exception to a wireless communication system and thus fails to amount to anything significantly more than the judicial exception


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ginis et al (US 20210289366 A1, hereinafter Ginis).

Consider claim 15, Ginis discloses a method of determining preferred locations for an access point for receiving a radio link from a plurality of subscriber modules in a wireless network, the subscriber modules and the access point being situated within a given geographical area, the method comprising (Evaluation of Candidate Locations for Installing a New Base-Station, see paragraphs 136 and 139): 
accessing elevation data for the given geographical area (An incremental improvement is to take into account terrain data and to produce a so-called viewshed of the base-station. The viewshed of a location is defined as the area that is visible from 
accessing location and height data for each subscriber module (There are several algorithms that can be applied to derive roof identification data. One possible approach is to apply a supervised classification algorithm. Input data to the algorithm include the ortho-images and a height map. The height map is obtained by taking the difference of the DSM and the DTM. In other words, the height map shows the height relative to ground of any structures or vegetation, paragraph 94); 
for each subscriber module, processing at least the elevation data and the location and height data to generate a wireless visibility data file indicating the wireless visibility of the subscriber module by an access point having a given height above ground level at each of a plurality of locations (3. Generate at step 1830 a viewshed map for the base-station position selected in step 1820;  4. Produce at step 1831 an intersection of roof areas obtained from a roof identification map with the viewshed map generated in step 1830, essentially generating a “roof limited” viewshed, see Fig. 18 and paragraphs 167-168); and 
processing the wireless visibility data file to provide output data indicating numbers of wirelessly visible subscriber modules as a function of location of the access point (5. Select at step 1832 parcels that have overlap with the intersection produced in step 1831 and count the selected parcels; 6. Return to step 1820 if more base-station positions on the roof of the selected location to evaluate; if not, go on to next step; 8. Find at step 1833, for the selected location, the base-station position with the largest number of parcels counted in step 1832; 9. Store, at step 1834, the list of parcels 

Consider claim 18, and as applied to claim 15, Ginis discloses  wherein said accessing elevation data for the given geographical area comprises: 
providing a geographical terrain and clutter data file for the given geographical area; and processing the geographical terrain and clutter data file to create an elevation data file having elevation data for each of a plurality of raster tiles (Embodiments of the invention use one or more sets of geographical data as inputs. Before describing this embodiment, geographical data are explained. Generally speaking, geographical (or geospatial) data refers to data that include the geographical location of natural, constructed, or abstract features on earth (e.g. rivers, buildings, countries)… A Digital Elevation Model (DEM) is a representation of elevation data of points of or on a surface. When the surface is the earth's terrain (not including objects such as buildings or vegetation), it is called a Digital Terrain Model (DTM). When the surface includes objects such as buildings and vegetation, it is a called a Digital Surface Model (DSM), paragraphs 84-85; raster file, paragraph 103).

Consider claim 19, and as applied to claim 18 above, Ginis discloses wherein processing the geographical terrain data and clutter file to create the elevation data file comprises: 
processing the geographical terrain and clutter data file to create an intermediary data file having a pixelated raster tile format and having associated geographic data 
processing the intermediary data file to extract first elevation data as a one-dimensional array representing elevation data of each of the plurality of tiles representing locations within an area of control of the access point (The output of viewshed generation, according to one embodiment, is a map 1716 containing all points that are visible from the base-station that may or may not be limited by a maximum distance for LOS, according to the embodiment. In an alternative embodiment, the output can be other than a map, for example, a set of coordinate pairs defining polygons of areas that are visible from the base station, a raster file (e.g., 0/1 value for every pixel of the map to indicate if the corresponding coordinates are in the viewshed or not), or a vector file (e.g., a file containing polygon representations as a list of vectors, where the union of the polygons is equal to the viewshed), paragraph 103). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginis in view of Nguyen et al , A New Algorithm for Viewshed Computation on Raster Terrain, 2018, 2nd International Conference on Recent Advances on Signal Processing, Telecommunications & Computing (SigTelCom), hereinafter Nguyen).

Consider claim 16, and as applied to claim 15 above, Ginis does not explicitly disclose wherein said processing the elevation data and the location data to generate a wireless visibility data file is by an iterative process comprising:

for successive locations on the respective path, comparing the current angle in elevation to a running most positive angle in elevation for the path; and 
calculating a direct view angle in elevation that would give wireless visibility, in the absence of obstructions, to the access point at the given height above ground level, and if the direct view angle in elevation is less than the running most positive angle in elevation for the path, marking the location as a location at which the subscriber module would not be wirelessly visible to an access point of the given height.
In the same field of endeavor, Nguyen discloses wherein said processing the elevation data and the location data to generate a wireless visibility data file is by an iterative process comprising:
calculating, for each of a plurality of paths extending radially away from the subscriber module to a respective point on a boundary of an area containing the subscriber module, an angle in elevation for a ray between the subscriber module and a plurality of successive locations on each respective path away from the subscriber module; 
for successive locations on the respective path, comparing the current angle in elevation to a running most positive angle in elevation for the path; and 

	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing dare of the claimed invention, to combine the teachings of Nguyen in order to efficiently perform viewshed analysis.

Consider claim 17, and as applied to claim 15 above, Ginis discloses wherein said processing the elevation data and the location data to generate a wireless visibility data file comprises:
adding a respective height allowance for a Fresnel zone to the elevation at each of a plurality of locations between the access point and the subscriber module to determine a modified terrain height for each of the plurality of locations (The definition of viewshed can be extended, and the above described algorithms modified, to take into account Fresnel zones, see paragraph 109).
 However Ginis does not expressly disclose calculating, for each of a plurality of paths extending radially away from the subscriber module to a respective point on a boundary of an area containing the subscriber module, for successive locations on the respective path, a direct view angle in elevation that would give wireless visibility, in the absence of obstructions, to the access point at the given height above ground level; 

determining if a ray along the direct view path intercepts the modified terrain height for each of the plurality of locations; and dependent on a determination that a ray along the direct view path intercepts the modified terrain height for at least one of the plurality of locations, marking the location as a location at which the subscriber module would not be wirelessly visible to an access point of the given height.
In the same field of endeavor Nguyen discloses calculating, for each of a plurality of paths extending radially away from the subscriber module to a respective point on a boundary of an area containing the subscriber module, for successive locations on the respective path, a direct view angle in elevation that would give wireless visibility, in the absence of obstructions, to the access point at the given height above ground level (see Figs. 1, 2, section B,  and  “Sweepline algorithm” in section C, pages 57-58); 
determining if a ray along the direct view path intercepts the modified terrain height for each of the plurality of locations; and dependent on a determination that a ray along the direct view path intercepts the modified terrain height for at least one of the plurality of locations, marking the location as a location at which the subscriber module would not be wirelessly visible to an access point of the given height (see Figs. 1, 2, section B,  and  “Sweepline algorithm” in section C, pages 57-58).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing dare of the claimed invention, to combine the teachings of Nguyen with the teachings of Ginis in order to efficiently perform viewshed analysis.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ginis in view of Jenkins et al (US 20130321407 A1, hereinafter Jenkins).

Consider claim 20, and as applied to claim 19 above, Ginis discloses 
displaying a representation of output data indicating numbers of visible subscriber modules as a function of location of the access point on the first computing device (see Figs. 11 and 13).
	However Ginis does not expressly disclose
copying said one-dimensional array from a first computing device to a second computing device; 
performing said processing of the elevation data on the second computing device; and
transferring said output data from the second computing device to the first computing device.
In the same field of endeavor, Jenkins discloses 
copying said one-dimensional array from a first computing device to a second computing device; 
performing said processing of the elevation data on the second computing device; and
transferring said output data from the second computing device to the first computing device (Through interaction with the GUI 212, instructions and data may be 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing dare of the claimed invention, to combine the teachings of Jenkins with the teachings of Ginis in order to efficiently perform viewshed analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642